DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DAVID WEINGRAD,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2789

                              [April 21, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Lawrence Michael
Mirman, Judge; L.T. Case No. 562013CF0003008A.

   David Weingrad, Orlando, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and ARTAU, JJ., concur.

                          *           *          *

    Not final until disposition of timely filed motion for rehearing.